MOBILE GAMING INTERNATIONAL CORP. VIA EDGAR November 26, 2012 Barbara C. Jacobs Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Mobile Gaming International Corp. Registration Statement on Form S-1 Filed September 29, 2012 File No. 333-184026 Dear Ms. Jacobs: This letter is in response to your comment letter dated November 16, 2012, with regard to the Form S-1A filing of Mobile Gaming International Corp., a Nevada corporation (“Mobile Gaming International” or the "Company") filed on October 31, 2012. Responses to each comment have been keyed to your comment letter. Risk Factors, page 5 1.
